DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Analogous system and method claims have been grouped together to facilitate compact prosecution.  
 
1-5, 10-15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US 4901083).
Claim 1 and 11: May discloses A method and system, comprising:
transmitting transmit signals from a radar system, wherein the transmit signals are linear frequency modulated continuous wave signals (col 2 line 63 – col 3 line 4)
receiving reflected signals at the radar system based on reflection of at least a subset of the transmit signals by one or more objects (col 5 lines 10-20)
wherein a range from the radar system associated with each of the reflected signals corresponds with a frequency of the reflected signal (col 2 line 63 – col 3 line 4, this is an inherent feature of FMCW radar, the frequency difference between the transmitted chirp and the received chirp is used for range measurement)
processing the reflected signals to identify and locate the one or more objects, the processing including applying an adaptive range-selective gain control (ARSGC) to control a gain corresponding with each of the reflected signals based on the range associated with the reflected signal (col 5 line 38 – col 6 lines 24 disclosing providing automatic gain control based on target range)

Claim 2 and 12: May discloses applying the ARSGC is in an analog domain (fig 3, col 6 line 61-65)

Claim 3 and 13: May discloses providing an output of the ARSGC to an analog-to-digital converter (col 6 line 61-65) 

Claim 4 and 14: May discloses the applying the ARSGC includes applying an adaptive frequency gain such to apply a radiometric power reduction only to input signals to the ARSGC that are below a threshold frequency (col 5 line 38 – col 6 lines 24)

Claim 5 and 15: May discloses the applying the ARSGC includes using a database of prior tracks of detections, wherein each track is a collection of detections associated with a same object, to predict maximum expected power, and limiting an output of an amplifier of an output of the adaptive frequency gain based on the maximum expected power (col 5 line 38 – col 6 lines 24)

Claim 10 and 20: May discloses controlling operation of a vehicle based on a result of the processing the reflected signals (fig 1, col 9 lines 1-20)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over May (US 4901083) as applied to claims 1 and 11 above, and further in view of Holberg (US 3781882).

Claim 6 and 16: May discloses applying the ARSGC is in an analog domain (fig 3, col 6 line 61-65)
May does not disclose applying the ARSGC is in a digital domain.
Holberg discloses an automatic gain correction circuit for a radar which adjusts gain based on the range of the target (col 3 lines 39-60, col 5 lines 4-12) wherein the invention applies the ARSGC is in a digital domain (col 4 lines 10-11, col 5 lines 4-12, col 6 lines 1 - col 7 line 16). It would have been obvious to modify the invention such that ti comprised the above limitations, as taught by Holberg, in order to easily determine receiver saturation using known digital techniques (Holberg col 7 lines 11-16)

Claim 7 and 17: May discloses obtaining an output of an analog-to-digital converter (ADC) as an input to the ARSGC (col 5 lines 4-12).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Holberg, in order to easily determine receiver saturation using known digital techniques (Holberg col 7 lines 11-16)

Claim 8 and 18: May discloses the applying the ARSGC includes using a database of prior detections or tracks of detections, wherein each track is a collection of detections associated with a same object, to predict maximum expected power (col 4 lines 10-11, col 5 lines 4-12, col 6 lines 1 - col 7 line 16).
It would have been obvious to modify the invention such that ti comprised the above limitations, as taught by Holberg, in order to easily determine receiver saturation using known digital techniques (Holberg col 7 lines 11-16)

Claim 9 and 19: May discloses the applying the ARSGC includes using the maximum expected power to perform a range-sensitive bit reduction on an output of the ADC (col 4 lines 10-11, col 5 lines 4-12, col 6 lines 1 - col 7 line 16).
It would have been obvious to modify the invention such that ti comprised the above limitations, as taught by Holberg, in order to easily determine receiver saturation using known digital techniques (Holberg col 7 lines 11-16)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648